COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               '
 KEISHA YVETTE HUNT,                                          No. 08-10-00117-CR
                                               '
                        Appellant,                                Appeal from
                                               '
 v.                                                            415th District Court
                                               '
 THE STATE OF TEXAS,                                        of Parker County, Texas
                                               '
                        Appellee.              '               (TC # CR07-0506)


                                           OPINION

       Appellant, Keisha Yvette Hunt, appeals from a judgment revoking community

supervision. We affirm.

                                        FACTUAL SUMMARY

       In 2007, a grand jury returned a three count indictment against Appellant alleging she

drove while intoxicated while the vehicle was occupied by a passenger under fifteen years of age

(Count I), and she committed criminal negligence (Counts II and III). In 2008, Appellant entered

a negotiated plea of guilty to Count III and the State waived Counts I and II. The trial court

found Appellant guilty and assessed her punishment at a fine of $2,000 and confinement for

twenty-four months in the state jail, but the court suspended her sentence and placed her on

community supervision for five years. In 2009, the State filed a motion to revoke community

supervision alleging eight violations of the terms and conditions of community supervision.

Following a contested hearing, the trial court found each of the violations true, revoked

Appellant’s community supervision, and imposed the original sentence of confinement for

twenty-four months in the state jail.
                       REVOCATION OF COMMUNITY SUPERVISION

        In her sole issue, Appellant contends that the trial court abused its discretion by revoking

community supervision because the evidence is legally and factually insufficient to prove the

conditions Appellant is alleged to have violated. Appellant relies on Clewis v. State, 922 S.W.2d
126 (Tex.Crim.App. 1996) in support of her assertion that the factual sufficiency standard should

be applied.1 Additionally, Appellant argues that the evidence is legally and factually insufficient

to prove that any of the alleged violations occurred while she was on community supervision

because the State failed to prove “the length of her probation.”

                                          The Standard of Review

         We review the trial court’s decision to revoke community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.Crim.App. 2006). The trial court does

not abuse its discretion if the order revoking community supervision is supported by a

preponderance of the evidence; in other words, the greater weight of the credible evidence would

create a reasonable belief that the defendant has violated a condition of his probation. Rickels,
202 S.W.3d at 763-64. In conducting our review, we view the evidence in the light most

favorable to the trial court’s ruling. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App.

1984). We also defer to the trial court’s resolution of disputed facts and to any reasonable

inferences which can be drawn from those facts.                 Cantu v. State, 253 S.W.3d 273, 282

(Tex.Crim.App. 2008). If a single ground for revocation is supported by a preponderance of the

evidence and is otherwise valid, then an abuse of discretion is not shown. Sanchez v. State, 603
S.W.2d 869, 871 (Tex.Crim.App. 1980); Gordon v. State, 4 S.W.3d 32, 35 (Tex.App.--El Paso

1999, no pet.).


1
  Appellant filed her brief shortly after the Court of Criminal Appeals overruled Clewis in Brooks v. State, 323
S.W.3d 893, 895 (Tex.Crim.App. 2010).

                                                     -2-
       This Court, like the Fort Worth Court of Appeals and other intermediate appellate courts,

has held that a factual sufficiency review is inapplicable to revocation proceedings. Becker v.

State, 33 S.W.3d 64, 65-66 (Tex.App.--El Paso 2000, no pet.); see Miles v. State, 343 S.W.3d
908, 913 (Tex.App.--Fort Worth 2011, no pet.); Cherry v. State, 215 S.W.3d 917, 919

(Tex.App.--Fort Worth 2007, pet. ref’d); Joseph v. State, 3 S.W.3d 627, 642 (Tex.App.--Houston

[14th Dist.] 1999, no pet.); Liggett v. State, 998 S.W.2d 733, 735-36 (Tex.App.--Beaumont 1999,

no pet.); Johnson v. State, 943 S.W.2d 83, 85 (Tex.App.--Houston [1st Dist.] 1997, no pet.);

Brumbalow v. State, 933 S.W.2d 298, 299-300 (Tex.App.--Waco 1996, pet. ref’d). We decline

Appellant’s request to revisit the issue.

                              Proof of Community Supervision Order

       Appellant first argues that the State failed to offer proof of the terms and conditions of

community supervision. While the trial court’s judgment and order placing a defendant on

community supervision must appear in the appellate record, the State is not required to formally

introduce the documents into evidence at the hearing on the motion to revoke and the trial court

is not required to take judicial notice of these documents. Cobb v. State, 851 S.W.2d 871, 873-

75 (Tex.Crim.App. 1993).        The clerk’s record contains the trial court’s judgment placing

Appellant on community supervision and the order setting forth the terms and conditions of

community supervision. Appellant’s first argument is without merit.

       In a related argument, Appellant asserts that since the State failed to introduce into

evidence the judgment and order establishing the terms and conditions of community

supervision, the State failed to prove that any of the acts Appellant committed occurred while she

was on community supervision. The judgment and community supervision order in the clerk’s

record establish that Appellant was placed on community supervision on March 24, 2008 for a



                                               -3-
term of five years. The State proved that the violations occurred in 2008 and 2009 as alleged in

its motion to revoke. All of the violations occurred within the period of time Appellant was on

community supervision.

       Appellant does not allege that the State failed to prove any of the violations by a

preponderance of the evidence so it is unnecessary to review the evidence in that regard. Having

rejected the arguments made on appeal, we conclude that the trial court did not abuse its

discretion by revoking community supervision. We overrule the sole issue and affirm the trial

court’s judgment.


February 1, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -4-